     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 1 of 20 Page ID #:712



 1 JEFFREY D. WOHL (Cal. State Bar No. 096838)
   PAUL HASTINGS LLP
 2 101 California Street, 48th Floor
 3 San Francisco, California 94111
   Telephone: (415) 856-7000
 4 Facsimile: (415) 856-7100
   jeffwohl@paulhastings.com
 5
   LINDSEY C. JACKSON (Cal. State Bar No. 313396)
 6 PAUL HASTINGS LLP
 7 515 S. Flower Street, 25th Floor
   Los Angeles, California 90071
 8 Telephone: (213) 683-6000
   Facsimile: (213) 627-0705
 9 lindseyjackson@paulhastings.com
10 Attorneys for Defendant
11 Target Corporation
12
13                                UNITED STATES DISTRICT COURT
14                               CENTRAL DISTRICT OF CALIFORNIA
15
16 CINNAMON MILLS, individually, on a           No. 5:20-cv-01460 JGB (KKx)
   representative basis, and on behalf of all
17 others similarly situated;                   DEFENDANT TARGET
                                                CORPORATION’S RESPONSE TO
18                      Plaintiff,              PLAINTIFF’S STATEMENT OF
19                                              GENUINE DISPUTES OF MATERIAL
              vs.                               FACTS AND STATEMENT OF
20                                              UNDISPUTED FACTS IN SUPPORT OF
   TARGET CORPORATION; a                        OPPOSITION TO DEFENDANT’S
21 Minnesota corporation; and DOES 1            MOTION FOR SUMMARY JUDGMENT
   through 20, inclusive,
22                                              Date:               June 28, 2021
                       Defendants.              Time:               9:00 a.m.
23
                                                Courtroom:          1(3470 Twelfth St.,
24                                                                  Riverside)
                                                Judge:              Hon. Jesus G. Bernal
25
                                                Action filed:    June 10, 2020 (state court)
26                                              Action removed: July 22, 2020
27                                              Trial date: December 14, 2021
28
                                                    TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                                          MATERIAL FACTS AND UNDISPUTED FACTS
                                                         U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 2 of 20 Page ID #:713



1              Defendant Target Corporation (“Target”) files this response to Plaintiff’s
2     Statement of Genuine Disputes of Material Facts and Statement of Undisputed Facts in
3     Support of Opposition to Target’s Motion for Summary Judgment as follows:
4
        Target’s Response to Plaintiff’s Statement of Genuine Disputes of Material Facts
5
      Target’s                   Fact       Supporting          Plaintiff’s           Target’s Response
6      SUF                                   Evidence           Response
7       No.

8         1.        Plaintiff Cinnamon      Mills Depo. Undisputed.                   Remains
                    Mills was employed      at 56:3-19,                               undisputed.
9                   by Target as an         62:6-20;
10                  hourly non-exempt       Brewer
                    employee at Target’s    Decl., ¶ 3.
11                  Redlands store from
12                  2006 to 2008.
13        2.        Plaintiff later was     Mills Depo.    Disputed in part           Remains
14                  rehired and worked      at 116:14-     and, as such, this         undisputed.
                    at Target’s Riverside   21, 142:18-    purported                  Plaintiff does not
15                  store, where she        20; Brewer     “material fact” is         dispute the dates
16                  worked from 2016        Decl., ¶ 3.    compound in                for which she
                    until May 1, 2020,                     violation of               worked at Target.
17                  when she was                           Standing Order             Plaintiff also does
18                  terminated because                     ¶ 12(a)(ii) [“Facts        not proffer any
                    of her poor                            shall not be               evidence disputing
19                  performance and                        compound. If, for          that the reasons
20                  poor guest service.                    example, the               given for her
                                                           required response          termination were
21                                                         is disputed in part,       her poor
22                                                         the fact is                performance and
                                                           compound.]                 poor guest service.
23
                                                           Although it is             In her deposition,
24                                                         undisputed that            she admitted those
25                                                         Plaintiff was hired        were the reasons
                                                           and worked the             she was given for
26                                                         dates listed,              her termination.
27                                                         Plaintiff disputes         Mills Depo. at
                                                           Target’s alleged           116:14-21, 142:18-
28
                                                          TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                                                MATERIAL FACTS AND UNDISPUTED FACTS
                                                               U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 3 of 20 Page ID #:714



1
        Target’s Response to Plaintiff’s Statement of Genuine Disputes of Material Facts
2
      Target’s                   Fact       Supporting         Plaintiff’s           Target’s Response
3      SUF                                   Evidence          Response
        No.
4
                                                          reason for                 20, 221:2-222:6
5                                                         termination (which         (Supp. Wohl Decl.,
6                                                         is not material to         Exh. A.) In any
                                                          this motion                event, as plaintiff
7                                                         regardless).               acknowledges, the
8                                                                                    reasons for her
                                                                                     termination are
9                                                                                    immaterial to
10                                                                                   Target’s motion for
                                                                                     summary judgment
11                                                                                   and may be
12                                                                                   disregarded.
13        3.        When plaintiff left     Mills Depo. Undisputed.                  Remains
14                  Target on May 1,        at 142:7-17,                             undisputed.
                    2020, she was paid      143:14-16,
15                  for her 18.63 hours     144:12-15,
16                  of vested vacation at   146:15-19,
                    her then-current        Exh. 17;
17                  hourly base rate of     Brewer
18                  $13.00 per hour.        Decl., ¶ 5,
                                            Exh. B.
19
          4.        Target’s consistent  Brewer           Disputed in part           Remains
20
                    policy and practice  Decl., ¶ 10.     and, as such, this         undisputed.
21                  has been to pay its                   purported                  Plaintiff’s cited
                    non-exempt                            “material fact” is         evidence does not
22
                    California employees                  compound in                dispute this fact.
23                  vacation at their                     violation of               As explained in
                    then-current base                     Standing Order             Target’s opening
24
                    hourly rate, whether                  ¶ 12(a)(ii). [“Facts       brief (ECF 49-1 at
25                  at the time the                       shall not be               11-12), a policy
                    vacation is taken or                  compound. If, for          need not be in
26
                    when vested vacation                  example, the               writing. Plaintiff’s
27                  is cashed out upon                    required response          opposition (ECF
28                  termination.                          is disputed in part,       55) did not contest
                                                         TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                               -2-             MATERIAL FACTS AND UNDISPUTED FACTS
                                                              U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 4 of 20 Page ID #:715



1
        Target’s Response to Plaintiff’s Statement of Genuine Disputes of Material Facts
2
      Target’s                   Fact   Supporting         Plaintiff’s           Target’s Response
3      SUF                               Evidence          Response
        No.
4
                                                      the fact is           this argument or
5                                                     compound.]            the authority Target
6                                                     Undisputed that       cites in its opening
7                                                     this this is Target’s brief.
                                                      consistent            The fact is not
8                                                     “practice”;           compound; it
9                                                     disputed that this    describes Target’s
                                                      is Target’s           unitary and
10                                                    “policy” since the consistent policy
11                                                    company has           and practice to pay
                                                      admitted that (1)     its non-exempt
12                                                    there are no          California
13                                                    written policies      employees vacation
                                                      regarding the rate at their then-current
14                                                    at which it pays      base hourly rate,
15                                                    vested vacation       whether at the time
                                                      [Brewer Depo.         the vacation is
16                                                    49:19;22 and          taken or when
17                                                    50:10-22]; (2) the vested vacation is
                                                      company’s written cashed out upon
18                                                    vacation policy is termination.
19                                                    silent as to
                                                      whether shift
20                                                    differentials are
21                                                    included in
                                                      vacation [Brewer
22                                                    Depo. 67:17-21
23                                                    and Ex. B to
                                                      Carlson Decl.
24                                                    (Target Vacation
25                                                    Policy) at Dkt. 48-
                                                      2]; and (3) there
26                                                    are no other
27                                                    policies or
                                                      documents that
28
                                                     TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                           -3-             MATERIAL FACTS AND UNDISPUTED FACTS
                                                          U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 5 of 20 Page ID #:716



1
        Target’s Response to Plaintiff’s Statement of Genuine Disputes of Material Facts
2
      Target’s                   Fact       Supporting          Plaintiff’s           Target’s Response
3      SUF                                   Evidence           Response
        No.
4
                                                           describe the rate at
5                                                          which Target pays
6                                                          vested vacation to
                                                           employees
7                                                          [Brewer Dep.
8                                                          48_21-24, 56:19-
                                                           22, 57:6-9].
9
10        5.        When plaintiff took     Mills Depo. Undisputed.                   Remains
                    vacation while a        at 138:10-                                undisputed.
11                  Target employee, she    23, 140:10-
12                  was paid at her then-   23, Exh. 16;
                    current hourly base     Brewer
13                  rate.                   Decl., ¶ 4,
14                                          Exh. A.

15        6.        Target pays shift      Brewer          Undisputed.                Remains
                    differentials in       Decl., ¶¶ 6,                               undisputed.
16
                    addition to the hourly 7, Exh. C.
17                  base rate for work
                    performed at special
18
                    times, such as certain
19                  overnight shifts or
                    during the COVID-
20
                    19 pandemic.
21
          7.        Shift differentials are Brewer         Undisputed.                Remains
22                  paid only for the       Decl., ¶ 8.                               undisputed.
23                  work performed and
                    never have been part
24                  of the rate of pay for
25                  vacation, whether
                    when taken or when
26                  cashed out upon
27                  termination.
28
                                                          TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                                -4-             MATERIAL FACTS AND UNDISPUTED FACTS
                                                               U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 6 of 20 Page ID #:717



1
        Target’s Response to Plaintiff’s Statement of Genuine Disputes of Material Facts
2
      Target’s                   Fact        Supporting         Plaintiff’s           Target’s Response
3      SUF                                    Evidence          Response
        No.
4
5         8.        At the time of her       Mills Depo. Undisputed.                  Remains
                    termination in May       at 143:17-                               undisputed.
6                   2020, plaintiff was      144:11,
7                   being paid a             144:20-
                    temporary $2.00 shift    145:4;
8                   differential on top of   Brewer
9                   her $13.00 hourly        Decl. ¶ 7,
                    base rate on account     Exh. C.
10                  of the COVID-19
11                  pandemic.

12        9.        Target maintains       Brewer          Disputed. Target           Remains
                    payroll systems that Decl., ¶ 9.       never considered           undisputed.
13
                    are designed to                        whether it was             Plaintiff’s cited
14                  ensure that all non-                   required to include        evidence does not
                    exempt team                            shift differentials        dispute this fact.
15
                    members are paid for                   in vacation pay
16                  all wages, including                   before this lawsuit        The rest of
                    vacation hours,                        was filed [Brewer          plaintiff’s response
17                                                                                    is argument and
                    earned in accordance                   Depo. 65:10-15,
18                  with state and federal                 67:22-25, and              irrelevant. An
                    law.                                   68:1], which               employer is free to
19                                                                                    set the rate at
                                                           conflicts with the
20                                                         assertion that             which vacation will
                                                           Target’s systems           be paid. Suastez v.
21                                                                                    Plastic Dress-Up
                                                           ensure payment of
22                                                         all vacation owed.         Co., 31 Cal. 3d
                                                                                      774, 783 (1982);
23                                                                                    (“[a] careful
24                                                                                    reading of the
                                                                                      statute [...]
25                                                                                    indicates that the
26                                                                                    passage only means
                                                                                      that the amount of
27                                                                                    vacation pay an
28                                                                                    employee is
                                                          TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                                -5-             MATERIAL FACTS AND UNDISPUTED FACTS
                                                               U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 7 of 20 Page ID #:718



1
        Target’s Response to Plaintiff’s Statement of Genuine Disputes of Material Facts
2
      Target’s                   Fact   Supporting         Plaintiff’s           Target’s Response
3      SUF                               Evidence          Response
        No.
4
                                                                                 entitled to be paid
5                                                                                as wages is to be
6                                                                                determined with
                                                                                 reference to the
7                                                                                employer’s policy.”
8                                                                                (emphasis in
                                                                                 original);
9                                                                                employees
10                                                                               dissatisfied with
                                                                                 employer’s policy
11                                                                               or terms of their
12                                                                               contract are free to
                                                                                 bring those
13                                                                               concerns “to the
14                                                                               employer or the
                                                                                 bargaining table.”);
15                                                                               Owen v. Macy’s
16                                                                               Inc., 175 Cal. App.
                                                                                 4th 462, 468
17                                                                               (2009) (“Labor
18                                                                               Code section 227.3
                                                                                 does not require
19
                                                                                 that an employer
20                                                                               provide its
                                                                                 employees with
21
                                                                                 any paid vacation
22                                                                               at all”); Perez v.
                                                                                 Performance Food
23
                                                                                 Grp., No. LA
24                                                                               CV17-00357 JAK
                                                                                 (SKx), 2017 U.S.
25
                                                                                 Dist. LEXIS
26                                                                               232642, at *34
                                                                                 (C.D. Cal. Dec. 15,
27
                                                                                 2017) (same);
28                                                                               DLSE Jan. 28,
                                                     TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                           -6-             MATERIAL FACTS AND UNDISPUTED FACTS
                                                          U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 8 of 20 Page ID #:719



1
        Target’s Response to Plaintiff’s Statement of Genuine Disputes of Material Facts
2
      Target’s                   Fact   Supporting         Plaintiff’s           Target’s Response
3      SUF                               Evidence          Response
        No.
4
                                                                                 2003, Opinion
5                                                                                Letter (ECF 16 at
6                                                                                8-9) (“Labor Code
                                                                                 § 227.3 deals
7                                                                                primarily with the
8                                                                                protection of the
                                                                                 vested vacation
9                                                                                earned by the
10                                                                               employee in the
                                                                                 event of
11                                                                               termination. The
12                                                                               law directs the
                                                                                 Labor
13                                                                               Commissioner to
14                                                                               enforce the
                                                                                 “contract of
15                                                                               employment or
16                                                                               employer policy”
                                                                                 with respect to
17                                                                               vacation pay, but
18                                                                               does not require
                                                                                 that an employer
19
                                                                                 have a vacation
20                                                                               policy or, if the
                                                                                 employer does
21
                                                                                 have such a policy,
22                                                                               does not dictate the
                                                                                 terms of the policy
23
                                                                                 respecting the
24                                                                               amount paid. Most
                                                                                 vacation policies
25
                                                                                 are based on the
26                                                                               wage paid to the
                                                                                 worker on a regular
27
                                                                                 basis. However,
28                                                                               under California
                                                     TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                           -7-             MATERIAL FACTS AND UNDISPUTED FACTS
                                                          U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 9 of 20 Page ID #:720



1
        Target’s Response to Plaintiff’s Statement of Genuine Disputes of Material Facts
2
      Target’s                   Fact   Supporting         Plaintiff’s           Target’s Response
3      SUF                               Evidence          Response
        No.
4
                                                                                 law, an employer
5                                                                                may choose to have
6                                                                                a vacation policy
                                                                                 which promises to
7                                                                                pay a sum while
8                                                                                the employee is on
                                                                                 vacation which
9                                                                                bears no
10                                                                               relationship to the
                                                                                 wage normally
11                                                                               paid to the
12                                                                               worker.” (emphasis
                                                                                 supplied). Target’s
13                                                                               consistent policy
14                                                                               and practice has
                                                                                 been to pay its non-
15                                                                               exempt California
16                                                                               employees vacation
                                                                                 at their then-current
17                                                                               base hourly rate,
18                                                                               whether at the time
                                                                                 the vacation is
19
                                                                                 taken or when
20                                                                               vested vacation is
                                                                                 cashed out upon
21
                                                                                 termination.
22                                                                               Brewer Decl., ¶ 10.
                                                                                 Target was under
23
                                                                                 no obligation to
24                                                                               consider whether to
                                                                                 include shift
25
                                                                                 differentials in
26                                                                               setting the rate of
                                                                                 vacation pay.
27
28
                                                     TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                           -8-             MATERIAL FACTS AND UNDISPUTED FACTS
                                                          U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
      LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 10 of 20 Page ID #:721



1
         Target’s Response to Plaintiff’s Statement of Genuine Disputes of Material Facts
2
       Target’s                   Fact      Supporting           Plaintiff’s           Target’s Response
3       SUF                                  Evidence            Response
         No.
4
5         10.        Target consistent       Brewer         Disputed in part           Remains
                     policy and practice is Decl., ¶ 10,    and, as such, this         undisputed.
6                    not to pay vacation,    Exh. D.        purported                  As explained in
7                    whether when taken                     “material fact” is         Target’s opening
                     or upon termination,                   compound in                brief (ECF 49-1 at
8                    at a rate that includes                violation of               11-12), a policy
9                    shift differentials.                   Standing Order             need not be in
                                                            ¶ 12(a)(ii). [“Facts       writing. Plaintiff’s
10                                                          shall not be               opposition (ECF
11                                                          compound. If, for          55) did not contest
                                                            example, the               this argument or
12                                                          required response          the authority Target
13                                                          is disputed in part,       cites in its opening
                                                            the fact is                brief.
14                                                          compound.]
                                                                                       The fact is not
15                                                          Undisputed that            compound; it
16                                                          this this is Target’s      describes Target’s
                                                            consistent                 unitary and
17                                                          “practice”;                consistent policy
18                                                          disputed that this         and practice to pay
                                                            is Target’s                its non-exempt
19                                                          “policy” since the         California
20                                                          company has                employees vacation
                                                            admitted that (1)          at their then-current
21                                                          there are no               base hourly rate,
22                                                          written policies           whether at the time
                                                            regarding the rate         the vacation is
23                                                          at which it pays           taken or when
24                                                          vested vacation            vested vacation is
                                                            [Brewer Depo.              cashed out upon
25                                                          49:19;22 and               termination.
26                                                          50:10-22]; (2) the
                                                            company’s written
27                                                          vacation policy is
28                                                          silent as to
                                                           TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                                -9-              MATERIAL FACTS AND UNDISPUTED FACTS
                                                                U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 11 of 20 Page ID #:722



1
         Target’s Response to Plaintiff’s Statement of Genuine Disputes of Material Facts
2
       Target’s                   Fact    Supporting         Plaintiff’s           Target’s Response
3       SUF                                Evidence          Response
         No.
4
                                                        whether shift
5                                                       differentials are
6                                                       included in
                                                        vacation [Brewer
7                                                       Depo. 67:17-21
8                                                       and Ex. B to
                                                        Carlson Decl.
9                                                       (Target Vacation
10                                                      Policy) at Dkt. 48-
                                                        2]; and (3) there
11                                                      are no other
12                                                      policies or
                                                        documents that
13                                                      describe the rate at
14                                                      which Target pays
                                                        vested vacation to
15                                                      employees
16                                                      [Brewer Dep.
                                                        48_21-24, 56:19-
17                                                      22, 57:6-9].
18
          11.        Plaintiff was never    Mills Depo. Undisputed.                Remains
19                   told that her vacation at 131:16-                             undisputed.
20                   at Target—whether      22.
                     when taken or cashed
21                   out on her
22                   termination—would
                     be paid at anything
23                   other than her then-
24                   current hourly base
                     rate.
25
26
27
28
                                                       TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                              -10-           MATERIAL FACTS AND UNDISPUTED FACTS
                                                            U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 12 of 20 Page ID #:723



1
              Target’s Response to Plaintiff’s Statement of Undisputed Facts in Support of
2                       Opposition to Target’s Motion for Summary Judgment
3      Pltf’s                     Fact            Supporting                Target’s Response
       SUF                                         Evidence
4       No.
5
         1.      Target has no written policy Brewer            Irrelevant.
6                regarding the rate at which  Depo.             Target’s consistent policy and
7                it pays vested vacation.     49:19-22          practice has been to pay its non-
                                              and 50:10-        exempt California employees
8                                             22                vacation at their then-current base
9                                                               hourly rate, whether at the time the
                                                                vacation is taken or when vested
10
                                                                vacation is cashed out upon
11                                                              termination. Brewer Decl., ¶ 10. As
                                                                explained in Target’s opening brief
12
                                                                (ECF 49-1 at 11-12), a policy need
13                                                              not be in writing. Plaintiff’s
                                                                opposition (ECF 55) did not contest
14
                                                                this argument or the authority Target
15                                                              cites in its opening brief.
16       2.      Target’s written vacation        Brewer        Irrelevant.
17               policy is silent as to whether   Depo.         Target’s consistent policy and
                 shift differentials are          67:17-21      practice has been to pay its non-
18               included in the calculations     and Ex. B     exempt California employees
19               for vested vacation pay.         to Carlson    vacation at their then-current base
                                                  Decl.         hourly rate, whether at the time the
20                                                (Target       vacation is taken or when vested
21                                                Vacation      vacation is cashed out upon
                                                  Policy) at    termination. Brewer Decl., ¶ 10. As
22                                                Dkt. 48-2     explained in Target’s opening brief
23                                                              (ECF 49-1 at 11-12), a policy need
24                                                              not be in writing. Plaintiff’s
                                                                opposition (ECF 55) did not contest
25                                                              this argument or the authority Target
26                                                              cites in its opening brief.
27       3.      There are no policies or         Brewer        Unsupported by the evidence.
                 documents that describe the      Depo.         The evidence before the Court shows
28
                                                           TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                                  -11-           MATERIAL FACTS AND UNDISPUTED FACTS
                                                                U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 13 of 20 Page ID #:724



1
              Target’s Response to Plaintiff’s Statement of Undisputed Facts in Support of
2                       Opposition to Target’s Motion for Summary Judgment
3      Pltf’s                     Fact        Supporting                  Target’s Response
       SUF                                     Evidence
4       No.
5                rate at which Target pays    48:21-24,       the rate at which Target pays vested
6                vested vacation to           56:19-22,       vacation to employees. For example,
                 employees.                   57:6-9          plaintiff’s wage statements (Brewer
7                                                             Decl., ¶¶ 4, 5, Exhs. A, B) reflect that
8                                                             vacation, whether when taken or
                                                              when cashed out upon termination, is
9                                                             paid at the employee’s hourly base
10                                                            rate. See also Brewer Depo. at
                                                              55:11-23 (Target communicates the
11                                                            rate at which team members will be
12                                                            paid for vacation through their wage
                                                              statements).
13
                                                              Moreover, it is undisputed that
14                                                            Target’s consistent policy and
15                                                            practice has been to pay its non-
                                                              exempt California employees
16                                                            vacation at their then-current base
17                                                            hourly rate, whether at the time the
                                                              vacation is taken or when vested
18                                                            vacation is cashed out upon
19                                                            termination. Brewer Decl., ¶ 10. As
                                                              explained in Target’s opening brief
20                                                            (ECF 49-1 at 11-12), a policy need
21                                                            not be in writing. Plaintiff’s
                                                              opposition (ECF 55) did not contest
22                                                            this argument or the authority Target
23                                                            cites in its opening brief.

24       4.      Target does not tell its     Brewer          Unsupported by the evidence.
                 California employees the     Depo.           The evidence before the Court shows
25
                 rate at which they will be   55:11-23        the rate at which Target pays vested
26               paid for vacation.                           vacation to employees. For example,
27                                                            plaintiff’s wage statements (Brewer
                                                              Decl., ¶¶ 4, 5, Exhs. A, B) reflect that
28
                                                         TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                              -12-             MATERIAL FACTS AND UNDISPUTED FACTS
                                                              U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 14 of 20 Page ID #:725



1
              Target’s Response to Plaintiff’s Statement of Undisputed Facts in Support of
2                       Opposition to Target’s Motion for Summary Judgment
3      Pltf’s                     Fact           Supporting                  Target’s Response
       SUF                                        Evidence
4       No.
5                                                                vacation, whether when taken or
6                                                                when cashed out upon termination, is
                                                                 paid at the employee’s hourly base
7                                                                rate. Moreover, plaintiff misstates
8                                                                Mr. Brewer’s testimony. Mr. Brewer
                                                                 testified that “There’s nothing that I
9                                                                know of to communicate what the
10                                                               rate would be other than what
                                                                 appears on their wage statement.”
11                                                               Brewer Depo. 55:11-23 (emphasis
12                                                               supplied).

13       5.      Target has never provided       Brewer          Unsupported by the evidence.
                 employees with any              Depo.           The evidence before the Court shows
14
                 documents that “outlines        56:17-18        that Target has provided documents
15               their vacation pay rate.”                       to employees that show their
16                                                               vacation pay rate. For example,
                                                                 plaintiff’s wage statements (Brewer
17
                                                                 Decl., ¶¶ 4, 5, Exhs. A, B) reflect that
18                                                               vacation, whether when taken or
                                                                 when cashed out upon termination, is
19
                                                                 paid at the employee’s hourly base
20                                                               rate. See also Brewer Depo. at
                                                                 55:11-23 (Target communicates the
21
                                                                 rate at which team members will be
22                                                               paid for vacation through their wage
                                                                 statements).
23
24       6.      Target never considered         Brewer          Irrelevant.
                 whether to include shift        Depo.           An employer is free to set the rate at
25               differentials in vacation pay   65:10-15,       which vacation will be paid. Suastez
26               prior to June 10, 2020.         67:22-25,       v. Plastic Dress-Up Co., 31 Cal. 3d
                                                 and 68:1        774, 783 (1982); (“[a] careful
27
                                                                 reading of the statute [...] indicates
28
                                                            TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                                 -13-             MATERIAL FACTS AND UNDISPUTED FACTS
                                                                 U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 15 of 20 Page ID #:726



1
            Target’s Response to Plaintiff’s Statement of Undisputed Facts in Support of
2                     Opposition to Target’s Motion for Summary Judgment
3      Pltf’s                     Fact     Supporting                Target’s Response
       SUF                                  Evidence
4       No.
5                                                        that the passage only means that the
6                                                        amount an employee is entitled to be
                                                         paid as wages is to be determined
7                                                        with reference to the employer’s
8                                                        policy.” (emphasis in original);
                                                         employees dissatisfied with
9                                                        employer’s policy or terms of their
10                                                       contract are free to bring those
                                                         concerns “to the employer or the
11                                                       bargaining table.”); Owen v. Macy’s
12                                                       Inc., 175 Cal. App. 4th 462, 468
                                                         (2009) (“Labor Code section 227.3
13                                                       does not require that an employer
14                                                       provide its employees with any paid
                                                         vacation at all”); Perez v.
15                                                       Performance Food Grp., No. LA
16                                                       CV17-00357 JAK (SKx), 2017 U.S.
                                                         Dist. LEXIS 232642, at *34 (C.D.
17                                                       Cal. Dec. 15, 2017) (same); DLSE
18                                                       Jan. 28, 2003, Opinion Letter (ECF
                                                         16 at 8-9) (“Labor Code § 227.3
19                                                       deals primarily with the protection of
20                                                       the vested vacation earned by the
                                                         employee in the event of termination.
21                                                       The law directs the Labor
22                                                       Commissioner to enforce the
                                                         “contract of employment or employer
23                                                       policy” with respect to vacation pay,
24                                                       but does not require that an employer
                                                         have a vacation policy or, if the
25                                                       employer does have such a policy,
26                                                       does not dictate the terms of the
                                                         policy respecting the amount paid.
27                                                       Most vacation policies are based on
28                                                       the wage paid to the worker on a
                                                    TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                           -14-           MATERIAL FACTS AND UNDISPUTED FACTS
                                                         U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 16 of 20 Page ID #:727



1
              Target’s Response to Plaintiff’s Statement of Undisputed Facts in Support of
2                       Opposition to Target’s Motion for Summary Judgment
3      Pltf’s                     Fact         Supporting                Target’s Response
       SUF                                      Evidence
4       No.
5                                                            regular basis. However, under
6                                                            California law, an employer may
                                                             choose to have a vacation policy
7                                                            which promises to pay a sum while
8                                                            the employee is on vacation which
                                                             bears no relationship to the wage
9                                                            normally paid to the worker.”
10                                                           (emphasis supplied). Target’s
                                                             consistent policy and practice has
11                                                           been to pay its non-exempt
12                                                           California employees vacation at
                                                             their then-current base hourly rate,
13                                                           whether at the time the vacation is
14                                                           taken or when vested vacation is
                                                             cashed out upon termination. Brewer
15                                                           Decl., ¶ 10. Target was under no
16                                                           obligation to consider whether to
                                                             include shift differentials in setting
17                                                           the rate of vacation pay.
18
         7.      Target does not have any       Brewer       Irrelevant.
19               internal memoranda or other Depo.           An employer is free to set the rate at
20               internal documents             68:18-21.    which vacation will be paid. Suastez
                 evidencing deliberations                    v. Plastic Dress-Up Co., 31 Cal. 3d
21               concerning whether to                       774, 783 (1982); (“[a] careful
22               include shift differentials in              reading of the statute [...] indicates
                 vacation pay.                               that the passage only means that the
23
                                                             amount of vacation pay an employee
24                                                           is entitled to be paid as wages is to be
                                                             determined with reference to the
25
                                                             employer’s policy.” (emphasis in
26                                                           original); employees dissatisfied with
                                                             employer’s policy or terms of their
27
                                                             contract are free to bring those
28                                                           concerns “to the employer or the
                                                        TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                               -15-           MATERIAL FACTS AND UNDISPUTED FACTS
                                                             U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 17 of 20 Page ID #:728



1
            Target’s Response to Plaintiff’s Statement of Undisputed Facts in Support of
2                     Opposition to Target’s Motion for Summary Judgment
3      Pltf’s                     Fact     Supporting                Target’s Response
       SUF                                  Evidence
4       No.
5                                                        bargaining table.”); Owen v. Macy’s
6                                                        Inc., 175 Cal. App. 4th 462, 468
                                                         (2009) (“Labor Code section 227.3
7                                                        does not require that an employer
8                                                        provide its employees with any paid
                                                         vacation at all”); Perez v.
9                                                        Performance Food Grp., No. LA
10                                                       CV17-00357 JAK (SKx), 2017 U.S.
                                                         Dist. LEXIS 232642, at *34 (C.D.
11                                                       Cal. Dec. 15, 2017) (same); DLSE
12                                                       Jan. 28, 2003, Opinion Letter (ECF
                                                         16 at 8-9) (“Labor Code § 227.3
13                                                       deals primarily with the protection of
14                                                       the vested vacation earned by the
                                                         employee in the event of termination.
15                                                       The law directs the Labor
16                                                       Commissioner to enforce the
                                                         “contract of employment or employer
17                                                       policy” with respect to vacation pay,
18                                                       but does not require that an employer
                                                         have a vacation policy or, if the
19                                                       employer does have such a policy,
20                                                       does not dictate the terms of the
                                                         policy respecting the amount paid.
21                                                       Most vacation policies are based on
22                                                       the wage paid to the worker on a
                                                         regular basis. However, under
23                                                       California law, an employer may
24                                                       choose to have a vacation policy
                                                         which promises to pay a sum while
25                                                       the employee is on vacation which
26                                                       bears no relationship to the wage
                                                         normally paid to the worker.”
27                                                       (emphasis supplied). Target’s
28                                                       consistent policy and practice has
                                                    TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                           -16-           MATERIAL FACTS AND UNDISPUTED FACTS
                                                         U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 18 of 20 Page ID #:729



1
              Target’s Response to Plaintiff’s Statement of Undisputed Facts in Support of
2                       Opposition to Target’s Motion for Summary Judgment
3      Pltf’s                     Fact         Supporting                  Target’s Response
       SUF                                      Evidence
4       No.
5                                                              been to pay its non-exempt
6                                                              California employees vacation at
                                                               their then-current base hourly rate,
7                                                              whether at the time the vacation is
8                                                              taken or when vested vacation is
                                                               cashed out upon termination. Brewer
9                                                              Decl., ¶ 10. Target was under no
10                                                             obligation to consider whether to
                                                               include shift differentials in setting
11                                                             the rate of vacation pay.
12
         8.      Target did not rely on any    Brewer          Irrelevant.
13               DLSE Opinion Letters          Depo.           An employer is free to set the rate at
                 when deciding its unwritten   74:17-21        which vacation will be paid. Suastez
14
                 “vacation policy.”                            v. Plastic Dress-Up Co., 31 Cal. 3d
15                                                             774, 783 (1982); (“[a] careful
16                                                             reading of the statute [...] indicates
                                                               that the passage only means that the
17
                                                               amount of vacation pay an employee
18                                                             is entitled to be paid as wages is to be
                                                               determined with reference to the
19
                                                               employer’s policy.” (emphasis in
20                                                             original); employees dissatisfied with
                                                               employer’s policy or terms of their
21
                                                               contract are free to bring those
22                                                             concerns “to the employer or the
                                                               bargaining table.”); Owen v. Macy’s
23
                                                               Inc., 175 Cal. App. 4th 462, 468
24                                                             (2009) (“Labor Code section 227.3
                                                               does not require that an employer
25
                                                               provide its employees with any paid
26                                                             vacation at all”); Perez v.
                                                               Performance Food Grp., No. LA
27
                                                               CV17-00357 JAK (SKx), 2017 U.S.
28                                                             Dist. LEXIS 232642, at *34 (C.D.
                                                          TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                               -17-             MATERIAL FACTS AND UNDISPUTED FACTS
                                                               U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 19 of 20 Page ID #:730



1
            Target’s Response to Plaintiff’s Statement of Undisputed Facts in Support of
2                     Opposition to Target’s Motion for Summary Judgment
3      Pltf’s                     Fact     Supporting                Target’s Response
       SUF                                  Evidence
4       No.
5                                                        Cal. Dec. 15, 2017) (same); DLSE
6                                                        Jan. 28, 2003, Opinion Letter (ECF
                                                         16 at 8-9) (“Labor Code § 227.3
7                                                        deals primarily with the protection of
8                                                        the vested vacation earned by the
                                                         employee in the event of termination.
9                                                        The law directs the Labor
10                                                       Commissioner to enforce the
                                                         “contract of employment or employer
11                                                       policy” with respect to vacation pay,
12                                                       but does not require that an employer
                                                         have a vacation policy or, if the
13                                                       employer does have such a policy,
14                                                       does not dictate the terms of the
                                                         policy respecting the amount paid.
15                                                       Most vacation policies are based on
16                                                       the wage paid to the worker on a
                                                         regular basis. However, under
17                                                       California law, an employer may
18                                                       choose to have a vacation policy
                                                         which promises to pay a sum while
19                                                       the employee is on vacation which
20                                                       bears no relationship to the wage
                                                         normally paid to the worker.”
21                                                       (emphasis supplied). Target’s
22                                                       consistent policy and practice has
                                                         been to pay its non-exempt
23                                                       California employees vacation at
24                                                       their then-current base hourly rate,
                                                         whether at the time the vacation is
25                                                       taken or when vested vacation is
26                                                       cashed out upon termination. Brewer
                                                         Decl., ¶ 10. As explained in its
27                                                       opening and reply papers, the DLSE
28                                                       opinion letters support Target’s
                                                    TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                           -18-           MATERIAL FACTS AND UNDISPUTED FACTS
                                                         U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397832.1
     Case 5:20-cv-01460-JGB-KK Document 58 Filed 06/14/21 Page 20 of 20 Page ID #:731



1
            Target’s Response to Plaintiff’s Statement of Undisputed Facts in Support of
2                     Opposition to Target’s Motion for Summary Judgment
3      Pltf’s                     Fact     Supporting                Target’s Response
       SUF                                  Evidence
4       No.
5                                                        approach in setting the rate at which
6                                                        it pays vacation, but, in any event,
                                                         Target was under no obligation to
7                                                        review DLSE opinion letters in
8                                                        setting the rate at which it pays
                                                         vacation.
9
10              Dated: June 14, 2021.       JEFFREY D. WOHL
                                            LINDSEY C. JACKSON
11                                          PAUL HASTINGS LLP
12
13                                          By:     /s/ Jeffrey D. Wohl
                                                                Jeffrey D. Wohl
14                                                          Attorneys for Defendant
                                                               Target Corporation
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    TARGET’S RESP. TO PLTFF’S STMT. OF DISPUTES OF
                                           -19-           MATERIAL FACTS AND UNDISPUTED FACTS
                                                         U.S.D.C., C.D. Cal., No. 5:20-cv-01460 JGB (KKx)
       LEGAL_US_W # 108397832.1
